DETAILED ACTION
The following is a Notice of Allowability in response to the Amendment received on 28 April 2022.  Claims 1, 7 and 13 have been amended.  Claim 21 has been cancelled.  Claims 1-20 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 1; the prior art of record taken alone or in combination fails to teach obtain first information indicative of a current position of the information processing apparatus; obtain second information indicative of a battery level of the information processing apparatus; wherein the information processing apparatus is configured to be in a first operation state in a case where the information processing apparatus is outside a predetermined region, and the information processing apparatus is configured to be in a second operation state in a case where the information processing apparatus is inside the predetermined region.
As per claim 7, the prior art of record taken alone or in combination fails to teach obtaining, using circuitry, first information indicative of a current position of an information processing apparatus having a battery configured to store power; obtaining, using the circuitry, second information indicative of a battery level of the information processing apparatus; wherein the information processing apparatus is configured to be in a first operation state in a case where the information processing apparatus is outside a predetermined region, and the information processing apparatus is configured to be in a second operation state in a case where the information processing apparatus is inside the predetermined region.
As per claim 13, the prior art of record taken alone or in combination fails to teach obtaining wirelessly, via a wireless communication, from an information processing apparatus having a battery, first information indicative of a current position of the information processing apparatus; obtaining wirelessly, via the wireless communication, from the information processing apparatus, second information indicative of a battery level of the information processing apparatus; wherein the information processing apparatus is configured to be in a first operation state in a case where the information processing apparatus is outside a predetermined region, and the information processing apparatus is configured to be in a second operation state in a case where the information processing apparatus is inside the predetermined region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 28 April 2022, with respect to claim objections and 35 USC 112 rejections have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to remote control/communication in general:
		US Pub. No. 2021/0183174 A1 to Wells et al.
		US Pub. No. 2017/0004712 A1 to Yang

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        10 May 2022